Exhibit 10.2(d)(ix)

PERFORMANCE CASH AWARD UNDER

THE CYTEC INDUSTRIES INC.

1993 STOCK AWARD AND INCENTIVE PLAN

January 28, 2009

Mr(s). ***********

Address ***********

****************

**********     *******

Performance Cash Award: $***,*** at target

Performance Period: January 1, 2011 to December 31, 2011

Dear Employee:

As a key employee of Cytec Industries Inc. (the “Company”), or of a subsidiary
or affiliate of the Company, you have been granted by the Compensation and
Management Development Committee (the "Committee") of the Board of Directors for
the one-year performance period indicated above a performance cash award, the
base amount of which is equal to the amount set forth above ("Performance
Cash”). This award is subject to the terms and conditions hereof and of the
Company’s 1993 Stock Award and Incentive Plan (the "Plan"). Performance Cash is
awarded pursuant to Section 6(j) of the Plan. Performance Cash, to the extent it
becomes payable, will be paid as soon as practicable after determination that
the award is payable. This award is not subject to Section 6A of the plan.

Certain restrictions with respect to this award include, but are not limited to,
the following:

(1) Subject to Paragraphs (3) and (4) below, and subject to the attainment of
performance goals as hereinafter provided, this award of Performance Cash shall
vest effective as of January 1, 2012; provided that such vesting shall be
subject to the further requirement that the Committee certify that the
performance goals have been met.

(2) Performance goals, and the related payout matrix, for this award have been
set by the Committee and will be advised to you in writing. The performance
goals are based on 2011 adjusted EPS and 2011 ROIC. Half of this Performance
Cash award will vest in part, in full or in greater than the full amount if the
performance goal for adjusted EPS is partly, fully, or more than fully achieved.
The other half of this Performance Cash award will vest in part, in full or in
greater than the full amount if the performance goal for ROIC is partly, fully
or more than fully achieved. The maximum amount payable under this award is
twice the base amount specified at the head of this Agreement. The threshold
amount payable if the minimum performance goal for adjusted EPS or ROIC is met
is 25% of the base amount specified at the head of this Agreement for each
performance goal. There is no minimum amount payable.

(3) The Performance Cash may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of and any attempt to do so shall be void.



--------------------------------------------------------------------------------

Performance Cash Award

January 28, 2009

(4) Performance Cash shall not bear any interest.

(5) If your employment with the Company or a subsidiary terminates on or prior
to the end of the performance period, all unvested Performance Cash shall be
forfeited, except as provided in paragraphs (6) and (7), below, or except as the
Committee shall otherwise determine.

(6) If your employment with the Company or a subsidiary or affiliate terminates
by reason of your (i) death, (ii) disability as defined in the Company’s
Long-Term Disability Plan, (iii) retirement on or after your 60th birthday, or
(iv) under other circumstances determined by the Committee to be not contrary to
the best interest of the Company, then, if such termination occurs in 2011, your
Performance Cash award shall not be forfeited by reason of such termination of
employment; and if your employment so terminates in 2010, two-thirds of said
award shall not be so forfeited; and if your employment so terminates in 2009,
one-third of said award shall not be so forfeited. Nothing contained in this
paragraph shall preclude the Company (with the approval of the Committee) and
you from agreeing in writing as to the portions of your awards which are not
forfeited by reason of the termination of your employment.

(7) As provided in the Plan, and in the Committee’s “Target Document,” upon the
occurrence of a “change in control,” the maximum amount of all unvested (and not
previously forfeited) Performance Cash payable hereunder (i.e., 200% of the base
amount specified at the head of this Agreement to the extent not previously
forfeited) shall immediately vest. Upon such occurrence, the vested Performance
Cash shall be paid to you promptly.

(8) Nothing in this award shall confer on you any right to continue in the
employ of the Company or any of its subsidiaries or affiliates or interfere in
any way with the right of the Company or any subsidiary or affiliate to
terminate your employment at any time.

(9) You agree to pay the Company promptly, on demand, any withholding taxes due
in respect of the Awards made hereunder. The Company may deduct such withholding
taxes from any amounts owing to you by the Company or by any of its subsidiaries
or affiliates.

Once Performance Cash vests as herein provided, it shall no longer be deemed to
be Performance Cash, and your rights thereto shall not be subject to any
restrictions under this Agreement or the Plan.

In the event of any conflict between the terms of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.

 

2



--------------------------------------------------------------------------------

Performance Cash Award

January 28, 2009

If you accept the terms and conditions set forth in this Agreement, please
execute the enclosed copy of this letter where indicated and return it as soon
as possible.

 

Very truly yours, CYTEC INDUSTRIES INC. BY:   /s/ M. Regina Charles  

M. Regina Charles

Secretary, Compensation and Management Development Committee

 

Enc.

ACCEPTED:

   Employee Name: Social Security No.

Date:

Perf Cash Award E 1/28/09

 

3